DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 22, 2021.  These drawings are acceptable.

Claim Objections
Claim 22 is objected to because of the following informalities:  
A semi-colon at the end of claim 22 should be removed and replaced with a period.  
Claim 22 should be corrected as - - transmitting second control signaling to the second device within a third time period, the second control signaling indicating a configuration for forwarding messages to a fourth device based at least in part on the third device including a second repeater. - -  
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter “Li”, US 2022/0369309) in view of Zhuo et al. (hereinafter “Zhuo”, US 2021/0243636).
Regarding claim 1, Li discloses a method for wireless communication at a first device (i.e., a wireless relay device as described in paragraph 0181), comprising: 
receiving control signaling from a second device within a first time period (i.e., receiving the control information from a base station as described in paragraph 0096, and as shown in S30 of Fig. 1), the control signaling indicating a configuration for forwarding messages to a third device based at least in part on the first device including a first repeater (i.e., the wireless relay device receives control information indicating the control of an upstream link or downstream link of the wireless relay device from the base station as described in paragraphs 0100-0102); and 
transmitting the buffered message to the third device based at least in part on the configuration for forwarding messages to the third device (i.e., transmitting between the wireless relay device and the downstream/upstream device based on the received control information as described in paragraphs 0100-0102).  
Li, however, does not expressly disclose:
receiving a message from the second device within a second time period, the second time period being different from the first time period; and
buffering the message in response to receiving the message from the second device and based at least in part on the configuration for forwarding messages to the third device.
In a similar endeavor, Zhuo discloses a communication control method and apparatus.  Zhuo also discloses:
receiving a message from the second device within a second time period, the second time period being different from the first time period (i.e., IAB node 01 or IBA node 02 receives a downlink data packet from a donor base station as shown in Fig. 1A, and as described in paragraphs 0157, and 0173); and
buffering the message in response to receiving the message from the second device (i.e., buffering the as described in paragraphs 0016, 0173, and 0187-0189) and based at least in part on the configuration for forwarding messages to the third device (i.e., based on the downlink status information as described in paragraphs 0188-0189).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to better control and process a downlink in time, and avoid link interruption.

Regarding claim 5, Li, and Zhuo disclose all limitations recited within claims as described above.  Zhuo also discloses determining a buffering capability of the first device, wherein receiving the message at the second time period is based at least in part on the buffering capability (i.e., downlink buffer status information is used to control and process downlink in time, and complete flow control processing in an IAB as described in paragraph 0011).  

Regarding claim 8, Li, and Zhuo disclose all limitations recited within claims as described above.  Zhuo also discloses receiving an indication that the first device is to buffer the message from the second device, wherein the control signaling comprises the indication (i.e., feedback the downlink status information to the parent node as described in paragraphs 0010-0011, 0032-0038, and 0188-0190).  

Regarding claim 10, Li, and Zhuo disclose all limitations recited within claims as described above.  Zhuo also discloses extracting the message from a buffer, wherein transmitting the buffered message to the third device is based at least in part on the extracting (i.e., downlink buffer status information is used to control and process downlink in time, and complete flow control processing in an IAB as described in paragraph 0011).  

Regarding claim 11, Li, and Zhuo disclose all limitations recited within claims as described above.  Zhuo also discloses wherein the control signaling comprises first control signaling, the method further comprising: 
receiving second control signaling from the second device (i.e., donor base station as shown in Fig. 1H) within a third time period, the second control signaling indicating a configuration for forwarding messages to a fourth device (i.e., terminal device 1 or terminal device 2 shown in Fig. 1H) based at least in part on the third device including a second repeater (i.e., repeaters 01, 02, 03, 04, or 05 as shown in Fig. 1H); 
buffering the second control signaling in response to receiving the control signaling from the second device at the third time period (i.e., downlink buffer status information is used to control and process downlink in time, and complete flow control processing in an IAB as described in paragraphs 0011-0015); and 
transmitting the second control signaling to the third device (paragraphs 0032-0038, and 0188-0190).  

Regarding claim 12, Li, and Zhuo disclose all limitations recited within claims as described above.  Zhuo also discloses receiving a configuration for forwarding feedback messages to the second device, wherein the control signaling comprises the configuration; 
receiving a feedback message from the third device in response to transmitting the buffered message to the third device (i.e., feedback the downlink status information to the parent node as described in paragraphs 0010-0011, 0032-0038, and 0188-0190); and
transmitting the feedback message to the second device (i.e., feedback the downlink status information to the parent node as described in paragraphs 0010-0011, 0032-0038, and 0188-0190).  
 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhuo, and further in view of Gupta et al. (hereinafter “Gupta”, US 2020/0053735).
Regarding claim 2, Li, and Zhuo disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Gupta discloses resource allocation in cellular networks.  Gupta also discloses decoding the control signaling within the second time period, wherein buffering the message from the second device is based at least in part on the decoding (i.e., decoding and forwarding as described in paragraphs 0017-0019 and 0046). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize the network resources.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhuo, and further in view of Doppler et al. (hereinafter “Doppler”, US 2008/0320354).
Regarding claim 3, Li, and Zhuo disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Doppler discloses context transfers and multi-band operation for wireless networks.  Doppler also discloses: 
receiving the control signaling comprises receiving the control signaling using a first bandwidth part (i.e., the control data relating to a first frequency band as described in paragraphs 0011-0012); and 
receiving the message from the second device comprises receiving the message using a second bandwidth part different from the first bandwidth part (i.e., MBS of RN schedules received data units for transmission on a different band on which they were received as described in paragraph 0045).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to maximize the network resources.

Regarding claim 4, Li, Zhuo, and Doppler disclose all limitations recited within claims as described above.  Doppler also discloses receiving an indication of the second bandwidth part from the second device, wherein receiving the message using the second bandwidth part is based at least in part on receiving the indication of the second bandwidth part (i.e., BS 710 sends data using E band as shown in Fig. 7, and as described in paragraph 0045).  


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhuo, and further in view of Nagata et al. (hereinafter “Nagata”, US 2013/0070661).
Regarding claim 7, Li, and Zhuo disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Nagata discloses radio base station apparatus, radio relay station apparatus, and resource allocation method.  Nagatal also discloses transmitting, to the second device, an indication of a buffering capability of the first device (i.e., a relay node transmits the calculated offset to the eNB based on the buffering and the offset as described in paragraphs 0046, 0049, and 0061-0062), wherein receiving the control signaling is in response to transmitting the indication (i.e., allocation from the base station as described in paragraphs 0046, 0049, and 0061-0062).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to avoid interference. 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhuo, and further in view of Nakagawa (US 2011/0212685).
Regarding claim 9, Li, and Zhuo disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Nakagawa discloses terminal device, relay device, and base station communication method.  Nakagawa also discloses determining a set of digital samples associated with the message received from the second device, wherein buffering the message comprises buffering the set of digital samples (i.e., the relay device performs fast Fourier transform as described in paragraphs 0054-0059 and in Abstract).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to process the signal in digital format.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhuo, and further in view of Tarighat Mehrabani (US 2021/0037447).
Regarding claim 13, Li, and Zhuo disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Tarighat Mehrabani discloses communication by a repeater system including a network of radio frequency repeater devices.  Tarighat Mehrabani also discloses wherein: the first time period and the second time period are associated with a same slot; or a time offset between the first time period and the second time period is equal to zero (i.e., allowing stream aggregation over the same time slot as described in paragraph 0051).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize the network resources.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhuo, and further in view of Takeda et al. (hereinafter “Takeda”, US 2021/0378006).
Regarding claim 14, Li, and Zhuo disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Takeda discloses user terminal and radio communication method.  Takeda also discloses wherein the control signaling comprises a front haul physical downlink control channel transmission (i.e., the UE receives downlink control information (DCI) via a Physical Downlink Control Channel (PDCCH) as described in paragraph 0033).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to better control and process a downlink in time, and avoid link interruption.


Claim(s) 15, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tarighat Mehrabani.
Regarding claim 15, Li discloses a method for wireless communication at a first device (i.e., a base station), comprising:
transmitting control signaling to a second device within a first time period (i.e., transmitting the control information from the base station to a wireless relay device as described in paragraph 0096, and as shown in S30 of Fig. 1), the control signaling indicating a configuration for forwarding messages to a third device based at least in part on the second device including a first repeater (i.e., the wireless relay device receives control information from the base station indicating the control of an upstream link or downstream link of the wireless relay device from the base station as described in paragraphs 0100-0102); 
transmitting a message to the second device within a second time period (i.e., transmitting between the wireless relay device and the downstream/upstream device based on the received control information as described in paragraphs 0100-0102).  
Li, however, does not expressly disclose the second time period associated with a same slot as the first time period.
In a similar endeavor, Tarighat Mehrabani discloses communication by a repeater system including a network of radio frequency repeater devices.  Tarighat Mehrabani also discloses the second time period associated with a same slot as the first time period (i.e., allowing stream aggregation over the same time slot as described in paragraph 0051).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize the network resources.

Regarding claim 25, Li, and Tarighat Mehrabani disclose all limitations recited within claims as described above.  Li also discloses wherein:
the first device comprises a repeater (i.e., the wireless relay device as shown in Fig. 1); or
the first device comprises a base station.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tarighat Mehrabani, and further in view of Doppler.
Regarding claim 16, Li, and Tarighat Mehrabani disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Doppler discloses context transfers and multi-band operation for wireless networks.  Doppler also discloses: 
transmitting the control signaling comprises transmitting the control signaling using a first bandwidth part (i.e., the control data relating to a first frequency band as described in paragraphs 0011-0012); and 
transmitting the message to the second device comprises transmitting the message using a second bandwidth part different from the first bandwidth part (i.e., MBS of RN schedules received data units for transmission on a different band on which they were received as described in paragraph 0045).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to maximize the network resources.

Regarding claim 17, Li, Tarighat Mehrabani, and Doppler disclose all limitations recited within claims as described above.  Doppler also discloses transmitting an indication of the second bandwidth part to the second device, wherein transmitting the message using the second bandwidth part is based at least in part on transmitting the indication of the second bandwidth part (i.e., BS 710 sends data using E band as shown in Fig. 7, and as described in paragraph 0045).  


Claim(s) 18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tarighat Mehrabani, and further in view of Zhuo.
Regarding claim 18, Li, and Tarighat Mehrabani disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Zhuo discloses a communication control method and apparatus.  Zhuo also discloses determining a buffering capability of the second device, wherein transmitting the message within the second time period is based at least in part on the buffering capability (i.e., downlink buffer status information is used to control and process downlink in time, and complete flow control processing in an IAB as described in paragraph 0011).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure the terminal device to receive data in time. 

Regarding claim 20, Li, Tarighat Mehrabani, and Zhuo disclose all limitations recited within claims as described above.  Zhuo also discloses receiving, from the second device, an indication of the buffering capability of the second device, wherein transmitting the control signaling is in response to receiving the indication (i.e., feedback the downlink status information to the parent node as described in paragraphs 0010-0011, 0032-0038, and 0188-0190).  

Regarding claim 21 Li, and Tarighat Mehrabani disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Zhuo discloses a communication control method and apparatus.  Zhuo also discloses transmitting an indication that the second device is to buffer the message from the first device, wherein the control signaling comprises the indication (i.e., feedback the downlink status information to the parent node as described in paragraphs 0010-0011, 0032-0038, and 0188-0190).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure the terminal device to receive data in time. 

Regarding claim 22, Li, and Tarighat Mehrabani disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Zhuo discloses a communication control method and apparatus.  Zhuo also discloses transmitting second control signaling to the second device within a third time period, the second control signaling indicating a configuration for forwarding messages to a fourth device based at least in part on the third device including a second repeater (i.e., downlink buffer status information is used to control and process downlink in time, and complete flow control processing in an IAB as described in paragraphs 0011-0015).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure the terminal device to receive data in time. 

Regarding claim 23, Li, and Tarighat Mehrabani disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Zhuo discloses a communication control method and apparatus.  Zhuo also discloses transmitting a configuration for forwarding feedback messages to the first device, wherein the control signaling comprises the configuration (i.e., feedback the downlink status information to the parent node as described in paragraphs 0010-0011, 0032-0038, and 0188-0190); 
receiving a feedback message from the second device in response to transmitting the message to the second device (i.e., feedback the downlink status information to the parent node as described in paragraphs 0010-0011, 0032-0038, and 0188-0190).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure the terminal device to receive data in time. 


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tarighat Mehrabani, and further in view of Takeda.
Regarding claim 24, Li, and Tarighat Mehrabani disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Takeda discloses user terminal and radio communication method.  Takeda also discloses wherein the control signaling comprises a front haul physical downlink control channel transmission (i.e., the UE receives downlink control information (DCI) via a Physical Downlink Control Channel (PDCCH) as described in paragraph 0033).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to better control and process a downlink in time, and avoid link interruption.


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (hereinafter “Nagata”, US 2013/0070661) in view of Chion et al. (hereinafter “Chion”, US 2008/0247372).
Regarding claim 26, Nagata discloses a method for wireless communication at a first device, comprising: 
receiving a message from a second device according to a configuration for forwarding messages and a timing offset (i.e., a relay node transmits the calculated offset to the eNB based on the buffering and the offset as described in paragraphs 0046, 0049, and 0061-0062), the second device including a repeater (i.e., a relay node as shown in Fig. 1), wherein the timing offset is based at least in part on a buffering capability of the second device (i.e., the offset is calculated based on the buffering as described in paragraphs 0046, 0049, and 0061-0062).
Nagata, however, does not expressly disclose transmitting a feedback message to the second device according to the configuration for forwarding messages.  
In a similar endeavor, Chion discloses data synchronization for multicast/broadcast service in wireless relay network.  Chion also discloses:
transmitting a feedback message to the second device according to the configuration for forwarding messages (i.e., base station inserts a subheader in MBS Relay Medium Access Control (MAC) Protocol Data Unit (PDU) that is sent to the relay station as described in paragraph 0011).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to effectively process capability negotiation. 


Allowable Subject Matter
Claims 6, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 27-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, Li et al. (US 2022/0369309) discloses a method for controlling wireless relay device and corresponding devices.  Li et al. also discloses a wireless relay device (i.e., a first device of claim language) and information used to indicate a capability of the wireless relay device (i.e., a first configuration for forwarding messages) in Abstract.  However, Li et al. does not expressly disclose:
“determining a first configuration for forwarding messages to a third device and a second configuration for forwarding messages to a fourth device, the first configuration and the second configuration based at least in part on a number of devices in a wireless network; 
transmitting first control signaling to a second device indicating the first configuration for forwarding messages to the third device; 
transmitting second control signaling to the second device, the control signaling indicating the second configuration for forwarding messages to the third device.” 
Similarly, Zhuo et al. discloses a communication control method and apparatus.  Zhuo et al. also discloses multiple repeaters as shown in Fig. 1A & 1B. This teaching reads on a first device, a second device, a third device, and a fourth device.  Zhuo et al. further discloses a downlink status information in paragraphs 0188-0192.  This teaching reads on “a configuration” of claim language.  However, Zhuo et al. does not expressly discloses a first configuration and a second configuration.  More importantly, Zhuo fails to disclose:
“determining a first configuration for forwarding messages to a third device and a second configuration for forwarding messages to a fourth device, the first configuration and the second configuration based at least in part on a number of devices in a wireless network; 
transmitting first control signaling to a second device indicating the first configuration for forwarding messages to the third device; 
transmitting second control signaling to the second device, the control signaling indicating the second configuration for forwarding messages to the third device.” 
Therefore, the Examiner allows independent claim 27 at least for the above reasons in combination with all other features recited within claim. 
Claims 28-30 depend either directly or indirectly upon independent claim 27; therefore, the Examiner also allows claims 28-30 at least for the same reasons discussed above, and by virtue of their dependencies.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644